                 Case 3:19-cv-02488-JCS Document 51 Filed 01/13/21 Page 1 of 3




     DAN SIEGEL, SBN 56400
 1
     ANDREW CHAN KIM, SBN 315331
 2   SIEGEL, YEE, BRUNNER & MEHTA
     475 14th Street, Suite 500
 3   Oakland, California 94612
     Telephone: (510) 839-1200
 4
     Facsimile: (510) 444-6698
 5   Email: danmsiegel@gmail.com;
     chankim@siegelyee.com
 6
     Attorneys for Plaintiff
 7
     DEBRA HORN
8
                                UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                   SAN FRANCISCO DIVISION
11
12   DEBRA HORN,                                 )   Case No.: 3:19-cv-02488-JCS
13                                               )
            Plaintiff,                           )   REPLY IN SUPPORT OF
14                                               )   PLAINTIFF’S MOTION TO COMPEL
            vs.                                  )   COMPLIANCE WITH DISCOVERY
15                                               )   ORDER AND FOR SANCTIONS
16   SAFEWAY INC. and Does 1-50,                 )
                                                 )   Date: January 29, 2021
17          Defendants.                          )   Time: 9:30 a.m.
                                                 )   Courtroom: F
18                                               )   Judge: Honorable Joseph C. Spero
19                                               )
                                                 )
20                                               )
                                                 )
21
22
            I.       INTRODUCTION
23
            Plaintiff brought her Motion to Compel Compliance With Discovery Order and
24
     For Sanctions pursuant to F.R.C.P. 37(b)(2)(A) on December 23, 2020. Dkt. 49.
25
26   Specifically, plaintiff sought to compel defendant’s compliance with the Court’s order

27   (Dkt. 30) requiring defendant to provide further response to Interrogatory No. 1 and

28   further production of RFP Nos. 39-54. Id.



     Horn v. Safeway Inc., et al., 3:19-cv-02488-JCS
     Reply - 1
               Case 3:19-cv-02488-JCS Document 51 Filed 01/13/21 Page 2 of 3




 1          On December 31, 2020, counsel for Safeway provided further production of
 2   emails in native format. Declaration of Andrew Chan Kim, ¶ 4. On January 7, 2021,
 3   counsel for Safeway provided further response to Interrogatory No. 1. Id. at ¶ 5.
 4   Plaintiff requires additional time to determine whether defendant has complied with
 5   the Court’s order and will withdraw this motion in advance of the January 29, 2021
 6
     hearing if she determines that defendant has.
 7
            II.    ARGUMENT
8
                   a. Plaintiff’s Motion to Compel Compliance is Appropriate
 9
            Defendant argues that plaintiff’s motion should be denied because: she did not
10
     comply with the Court’s standing order regarding discovery disputes; her motion will be
11
     moot because defendant will have fully complied in advance of the scheduled hearing;
12
     and because the parties informally agreed to keep costs low in an effort to resolve the
13
     matter.
14
15          Plaintiff’s motion is appropriate. With respect to the Court’s standing order, there

16   was no discovery dispute between the parties because it was resolved by the Court’s

17   order granting, in part, plaintiff’s Motion to Compel. Dkt. 30. Accordingly, plaintiff was

18   entitled to further production of RFP 39-54 and further response to Interrogatory No. 1

19   prior to the fact discovery close date. Id. The parties were unable to resolve the matter at
20   mediation on September 16, 2020, Dkt. 46, and reasonable time had passed since the
21   Court issued its order. It was appropriate for plaintiff, therefore, to seek the Court’s
22   intervention to compel defendant’s compliance before February 12, 2021, the close of
23   fact discovery. See Dkt. 45.
24                 b. Plaintiff’s Request for Monetary Sanctions is Appropriate
25
            F.R.C.P. 37(b)(2) provides inherent authority to the Court to award attorneys’
26
     fees sanctions. Harkey v. Beutler, 817 F. App’x 389, 392 (9th Cir. 2020). The rule states
27
     that, “[i]nstead of or in addition to the orders above, the court must order the
28
     disobedient party, the attorney advising that party, or both to pay the reasonable


     Horn v. Safeway Inc., et al., 3:19-cv-02488-JCS
     Reply - 2
              Case 3:19-cv-02488-JCS Document 51 Filed 01/13/21 Page 3 of 3




 1   expenses, including attorney’s fees, caused by the failure, unless the failure was
 2   substantially justified or other circumstances make an award of expenses unjust.” Fed R.
 3   Civ. P. 37(b)(2)(c).
 4          Defendant contends an award of monetary sanctions should be denied because:
 5   plaintiff failed to comply with Local Rule 7-8; she did not comply with the Court’s
 6
     standing order regarding discovery disputes; and because the Court did not set a
 7
     deadline for compliance.
8
            Plaintiff’s motion complies with Local Rule 7-8 and there was no discovery
 9
     dispute at issue requiring the parties to file a joint letter because the Court ordered
10
     defendant to produce the discovery that plaintiff requested. Although the Court did not
11
     set a deadline for compliance, reasonable time had passed since it issued its order.
12
     Plaintiff, moreover, provided defendant with ample time when she requested on
13
     December 1, 2020 that defendant comply by December 18, 2020. Monetary sanctions
14
15   are appropriate because defendant acted in bad faith, demonstrated by the fact that

16   within 15 days of her filing her motion, defendant complied with the Court’s order.

17          III.   CONCLUSION

18          Defendant has produced further production of emails in native format and

19   further response to Interrogatory No. 1 as of December 31, 2020 and January 7, 2021,
20   respectively. Plaintiff needs additional time to review defendant’s production and
21   response to ensure defendant has complied with the Court’s order (Dkt. 30). If she
22   determines defendant has complied, she will withdraw her motion prior to the January
23   29, 2021 hearing.
24
            Dated: January 13, 2021                    SIEGEL, YEE, BRUNNER & MEHTA
25
                                                       By: _/s/ Andrew Chan Kim_______
26
                                                          Andrew Chan Kim
27
                                                       Attorneys for Plaintiff
28                                                     DEBRA HORN


     Horn v. Safeway Inc., et al., 3:19-cv-02488-JCS
     Reply - 3
